EXHIBIT 10.2



AMENDMENT #9 TO
AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT


This Amendment #9 to Amended and Restated Business Financing Agreement
(“Amendment”) is entered into on March 31, 2020, by and among ePlus Technology,
inc. (“Technology”), ePlus Technology Services, inc. (“Services”) and SLAIT
Consulting, LLC (“SLAIT”; and together with Technology and Services, each
sometimes referred to as a “Dealer,” and sometimes referred to collectively,
jointly and severally, as “Dealer”) and Wells Fargo Commercial Distribution
Finance, LLC (“CDF”) and is to that certain Amended and Restated Business
Financing Agreement dated July 23, 2012, by and between Dealer and CDF (as the
same has been amended by that certain Amendment #1 to Amended and Restated
Business Financing Agreement dated July 31, 2014, that certain Amendment #2 to
Amended and Restated Business Financing Agreement dated July 24, 2015, that
certain Amendment #3 to Amended and Restated Business Financing Agreement dated
October 20, 2015, that certain Amendment #4 to Amended and Restated Business
Financing Agreement dated July 28, 2016, that certain Amendment #5 to Amended
and Restated Business Financing Agreement dated July 27, 2017, that certain
Amendment #6 to Amended and Restated Business Financing Agreement dated February
15, 2018, that certain Amendment #7 to Amended and Restated Business Financing
Agreement dated January 15, 2019, that certain Amendment #8 to Amended and
Restated Business Financing Agreement and Amended and Restated Agreement for
Wholesale Financing dated December 12, 2019 and that certain Joinder to Amended
and Restated Business Financing Agreement and to Amended and Restated Agreement
for Wholesale Financing dated January 19, 2019 and as further amended, restated,
amended and restated, modified, extended, renewed, substituted, and/or
supplemented, the “Agreement”). All terms which are not defined herein shall
have the same meaning in this Amendment as in the Agreement.


WHEREAS, CDF and Dealer desire to amend the terms of the Agreement.


NOW THEREFORE, in consideration of the premises and of the mutual promises
contained herein and in the Agreement, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.
Amendments.  Amendments to the Agreement:



a.
Section 1.1 of the Agreement is hereby deleted in its entirety and replaced with
the following:



““2020 Uplift Period” means the 90 day period ending on May 5, 2020.”


b.
Section 2.1 of the Agreement is hereby deleted in its entirety and replaced with
the following:



“2.1 Accounts Receivable Facility. Subject to the terms of this Agreement, CDF
agrees to provide to Dealer an Accounts Receivable Facility of: (i) between
February 14, 2020 through April 14, 2020 Seventy-Five Million Dollars
($75,000,000.00) and (ii) after April 14, 2020, Fifty Million Dollars
($50,000,000.00) (the “Accounts Receivable Facility Limit”); provided, however,
that at no time will (i) the Aggregate Accounts Receivable Outstandings exceed
the Accounts Receivable Facility Limit or (ii) the Aggregate Outstandings exceed
the Aggregate Facility Limit. CDF’s decision to advance funds will not be
binding until the funds are actually advanced.


In addition, subject to the terms of the Agreement for Wholesale Financing, CDF
agrees to provide to Dealer an inventory floorplan credit facility of (i) except
during a Temporary Uplift Period, Two Hundred Fifty Million Dollars
($250,000,000.00), (ii) during any Temporary Uplift Period, Three Hundred Twenty
Five Million Dollars ($325,000,000.00) and (iii) during any 2020 Uplift Period,
Three Hundred Million Dollars ($300,000,000.00); provided, however, that at no
time will the Aggregate Outstandings exceed the Aggregate Facility Limit.  CDF’s
decision to advance funds will not be binding until the funds are actually
advanced.


1

--------------------------------------------------------------------------------

If, at any time, the Aggregate Accounts Receivable Outstandings exceed the
Accounts Receivable Facility Limit, Dealer will immediately pay to CDF an amount
not less than the difference between (i) Aggregate Accounts Receivable
Outstandings and (ii) the Accounts Receivable Facility Limit.  If, at any time,
the Aggregate Outstandings exceed the Aggregate Facility Limit, Dealer will
immediately pay to CDF an amount not less than the difference between (i)
Aggregate Outstandings and (ii) the Aggregate Facility Limit.”


c.
The second to last sentence in Section 5.2 is hereby deleted in its entirety and
replaced with the following:



“Notwithstanding the foregoing subsections (k) and (l), Dealer, from time to
time, may make a dividend to ePlus inc. if, after giving effect to such
dividend, and as of the date of such dividend, (i) Dealer is not in default
under the terms and conditions of this Agreement, (ii) Dealer’s Available
Borrowing is not less than Twenty Million Dollars ($20,000,000.00) and (iii)
Dealer does not have any outstandings under its Accounts Receivable Facility
with CDF (provided that this clause (iii) shall not apply as of March 31,
2020).”


2.
Each Dealer hereby unconditionally releases, acquits, waives, and forever
discharges CDF and its successors, assigns, directors, officers, agents,
employees, representatives and attorneys from any and all liabilities, claims,
causes of action or defenses, if any, and for any action taken or failure to
take action, existing at any time prior to the execution of this Amendment.



3.
This Amendment shall be binding upon, inure to the benefit of and be enforceable
by the parties hereto and their participants, successors and assigns.



4.
This Amendment may be executed in any number of counterparts, each of which
counterparts, once they are executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same agreement. This Amendment may be executed by any party to this
Amendment by original signature, facsimile and/or electronic signature.



[Remainder of Page Intentionally Left Blank]


2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Dealer and CDF have executed this Amendment as of the date
first set forth hereinabove.



 
“DEALER”
           
EPLUS TECHNOLOGY, INC.
               
By:
/s/ Elaine D. Marion
     
Print Name:
Elaine D. Marion
     
Title:
CFO
         
EPLUS TECHNOLOGY SERVICES, INC.
               
By:
/s/ Elaine D. Marion
     
Print Name:
Elaine D. Marion
     
Title:
CFO
         
SLAIT CONSULTING, LLC
               
By:
/s/ Elaine D. Marion
     
Print Name:
Elaine D. Marion
     
Title:
CFO
         
“CDF”
           
WELLS FARGO COMMERCIAL DISTRIBUTION FINANCE, LLC
               
By:
/s/ Jack Morrone
     
Print Name:
Jack Morrone
     
Title:
Duly Authorized Signatory







3

--------------------------------------------------------------------------------